Case 1:17-cv-04828-AMD-LB Document 77 Filed 09/11/20 Page 1 of 2 PageID #: 227




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------   X
                                                                  :
ANTONIO BETHEA,
                                                                  :
                                         Plaintiff,
                                                                  : MEMORANDUM DECISION
                                                                    AND ORDER
                           - against -                            :
                                         : 17-CV-04828 (AMD) (LB)
THE CITY OF NEW YORK, NYC
DEPARTMENT OF CORRECTIONS AGENCY, :
COMMISSIONER JOSEPH PONTE, WARDEN
                                         :
ROBIN BEAULIEU, CAPTAIN YOLONDA
RICHARDSON, Shield # 1671, BUREAU CHIEF :
YOLANDA CANTY, ASSISTANT DEPUTY
                                         :
YASMEEN PEOPLES, Shield # 186, ASSISTANT
DEPUTY WARDEN JOSEPH GRIMA, Shield # :
204, ASSISTANT DEPUTY WARDEN
                                         :
BARBARA GRIFFITHS, Shield # 112,
ASSISTANT DEPUTY WARDEN WANDA            :
BLAIR, Shield # 15, ASSISTANT DEPUTY
                                         :
WARDEN MONTANA Shield # 136, and
ASSISTANT DEPUTY WARDENDOE,              :
                                         Defendant.               :
---------------------------------------------------------------   X

ANN M. DONNELLY, United States District Judge:

         On August 10, 2017, the pro se plaintiff, Antonio Bethea, brought this action pursuant to

42 U.S.C. § 1983 alleging violations of his civil rights. (ECF No. 1.) After the plaintiff failed to

appear for a status conference on August 15, 2019, Judge Bloom ordered the plaintiff to provide

the court with his contact information, and warned that failure to comply would warrant

dismissal of the case. (ECF No. 68.) On August 21, 2020, Judge Bloom recommended that the

case be dismissed for failure to prosecute. (ECF No. 76.) No objections have been filed to the

Report and Recommendation, and the time for doing so has passed.

         A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept those
                                                          1
Case 1:17-cv-04828-AMD-LB Document 77 Filed 09/11/20 Page 2 of 2 PageID #: 228




portions of the report and recommendation to which no timely objection has been made, “a

district court need only satisfy itself that there is no clear error on the face of the record.” Jarvis

v. N. Am. Globex Fund L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation

marks and citation omitted).

        I have carefully reviewed Judge Bloom’s thorough and well-reasoned Report and

Recommendation and find no error. Accordingly, I adopt the Report and Recommendation in its

entirety and order that the complaint be dismissed without prejudice pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure. The Clerk of the Court is respectfully directed to close this

case.



SO ORDERED.

                                                          s/Ann M. Donnelly
                                                        ___________________________
                                                        ANN M. DONNELLY
                                                        United States District Judge

Dated: Brooklyn, New York
       September 11, 2020




                                                   2
